Citation Nr: 1748277	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral peripheral neuropathy, to include as a result of exposure to toxic substances.

2. Entitlement to service connection for colon polyps, to include as a result of exposure to toxic substances.

3. Entitlement to service connection for diabetes mellitus, to include as a result of exposure to toxic substances.

4. Entitlement to service connection for hypertension, to include as a result of exposure to toxic substances.

5. Entitlement to service connection for residuals of neck tumor excision, to include as a result of exposure to toxic substances.

6. Entitlement to service connection for an abdominal hernia, to include as a result of exposure to toxic substances.

7. Entitlement to service connection for a bilateral inguinal hernia, to include as a result of exposure to toxic substances.

8. Entitlement to service connection for coronary artery disease, to include as a result of exposure to toxic substances.

9. Entitlement to service connection for otitis externa, to include as a result of exposure to toxic substances.

10. Entitlement to service connection for vertigo, to include as a result of exposure to toxic substances.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to September 1976.  He served in Korea from February 1975 to March 1976.  He also had service in the Air National Guard from August 1977 to August 1978.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Veteran and his representative testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of the hearing is of record.  The Veteran also presented testimony before a Decision Review Officer at the RO in October 2011 and November 2013.  Transcripts of those hearings are also of record.

This case was previously before the Board in September 2015 when it was remanded for additional development.  Additional evidence has been added to the claims file since the issuance of the most recent Supplemental Statement of the Case (SSOC) in April 2017.  However, the Veteran submitted a waiver of RO consideration of any additional evidence in response to the SSOC.  Accordingly, all evidence has been reviewed in connection with the Veteran's claims.   

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Peripheral neuropathy was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

2. Colon polyps were not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

3. Diabetes mellitus, Type II was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

4. A neck tumor was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

5. An abdominal hernia was not shown in service or within a year thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

6. An inguinal hernia was not shown in service or within a year thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

7. Coronary artery disease was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein.

8. Otitis externa was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein, or a service-connected disability.

9. Vertigo was not shown in service or for many years thereafter; and a preponderance of the evidence fails to establish that the disability is etiologically related to his active service, to include exposure to toxins and contaminants therein, or a service-connected disability.





CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

2. The criteria for service connection for colon polyps have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

3. The criteria for service connection for diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

4. The criteria for service connection for residuals of a neck tumor excision have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

5. The criteria for service connection for an abdominal hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

6. The criteria for service connection for bilateral inguinal hernias have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

7. The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).

8. The criteria for service connection for otitis externa have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).

9. The criteria for service connection for vertigo have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in September 2015 for additional development, including to obtain additional information on the Veteran's claimed Agent Orange exposure and addendum opinions regarding his claims.  With respect to the claims decided herein, the Board finds that there has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as malignant tumors and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his claimed disabilities are related, at least in part, to exposure to radiation during his service with the National Guard in Ft. McCoy, Wisconsin from August 1977 to August 1978.  A March 2014 Department of Veterans Affairs request for information did not yield any results regarding radiation exposure.  Such evidence outweighs the Veteran's unsubstantiated report.  

Under 38 C.F.R. § 3.309(e), service connection may further be granted on a presumptive basis for certain diseases that are associated with exposure to certain herbicide agents even though there is no record of such disease during service.  Exposure to herbicides is conceded for veterans who served in the Republic of Vietnam during specified years and for persons who served in certain units in Korea between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  The Veteran's service in Korea was after the applicable period.  

The Veteran claims exposure to Agent Orange in Fort Gordon, Georgia and Camps Carroll, Sarafi, and Casey in Korea.  A January 2017 memorandum from the Joint Services Records Research Center indicates that Agent Orange testing occurred at a remote forested location at Fort Gordon from July to October 1967, prior to the Veteran's service.  There is no evidence, and the Veteran does not contend, that he participated in Agent Orange testing at Fort Gordon.  He only disagrees with the service department with respect to how long Agent Orange remained present in the ecosystem of Ft. Gordon.  He makes unsubstantiated allegations that Agent Orange contaminated the soil and water of Ft. Gordon when he was there.  Further, Agent Orange use at Camp Casey occurred from 1968 to 1969, with a presumptive period ending in 1971.  This is prior to the Veteran's service.  There is also no evidence that Agent Orange was used or stored at Camp Sarafi proximate to when the Veteran served at that case.

With respect to his assertion of herbicide agent and toxin exposure at Camp Carroll, consideration has been given to March 2014 Board decision submitted by the Veteran to support his claim of exposure to herbicides in Camp Carroll, Korea.  The Board decision is non-precedential.  However, the Board takes judicial notice of the Army's Comprehensive Report for Agent Orange at Camp Carroll (Comprehensive Report) cited to therein, as well as by news services such as the Stars and Stripes (https://www.stripes.com/news/8th-u-s-army-no-evidence-of-agent-orange-at-camp-carroll-1.145219) that states that there is no evidence that Agent Orange was used at Camp Carroll.  Further, while there is evidence, as the Veteran contends, that a variety of other chemicals, pesticides, and volatile organic compounds were detected in groundwater and soil samples, the Comprehensive Report states that such chemicals were buried in 1978, nearly 2 years after the Veteran's service.  In sum the findings of Comprehensive Report weigh against the Veteran's allegation of exposure to herbicide agent or any other toxic chemicals.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Peripheral Neuropathy, Colon Polyps, Diabetes Mellitus, Neck Tumor, Hernias and Coronary Artery Disease

The Veteran alleges that he has peripheral neuropathy, colon polyps, diabetes mellitus, a neck tumor, an abdominal hernia, bilateral inguinal hernias, and coronary artery disease related to his period of active service.  Specifically, he attributes the conditions to exposure to contaminants, including pesticides, herbicides, industrial chemicals, lubricants, and petroleum oil while serving on active duty.  He also indicated that his first hernia was discovered in 1978 during his service with the National Guard.

On clinical evaluation during the Veteran's August 1976 separation examination, his lower extremities, heart, neck, and abdomen and viscera were noted to be normal.  There is no evidence of any complaints or treatment for peripheral neuropathy, diabetes mellitus, hernias, coronary artery disease, a tumor, or colon polyps during service or during the discharge examination.  On his accompanying report of medical history, the Veteran denied ever having a tumor, hernia, or any rectal disease.  Although the Veteran reported having cramps in his legs, there is no indication that the Veteran was diagnosed with peripheral neuropathy at that time.     

The Veteran's post-service treatment records show treatment for an umbilical hernia and inguinal hernia in November 1980.  At that time, he denied any previous hernias or similar symptoms.  The medical records thereafter show treatment for recurring hernias.  The records also show that he had a non-cancerous (benign) tumor removed from the back of his neck in 2003.  In December 2007, colon polyps were discovered during a colonoscopy.   

The Veteran submitted a March 1989 Social Security Administration (SSA) favorable disability determination related to recurrent hernias.  For the purposes of the SSA determination, the Veteran reported that the hernias began in December 1980.  

The Veteran submitted a September 2010 statement from Dr. S.K. indicating that after a review of the literature, the physician found that "there is a possibility that the exposure to pesticides is a contributing factor in [the Veteran's] development of diabetes."  Dr. S.K. explained that several studies indicate a relationship between insecticides and diabetes after extended exposure.  

During a May 2011 VA examination, the Veteran reported the onset of hernias in 1978 while he served in the National Guard.  Since then, he has had 16 hernias and abdominal and inguinal pain.  At the time of the examination, there were no hernias present.  However, the Veteran had umbilical tenderness to include bilateral inguinal tenderness to palpation.  

During a VA examination in August 2011, the examiner reviewed the claims file, took a history from the Veteran, examined the Veteran, and reviewed medical literature.  The examiner opined that the Veteran's peripheral neuropathy, colon polyps, diabetes mellitus, neck tumor, abdominal hernia, bilateral inguinal hernias, and coronary artery disease were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Initially, the examiner opined that the etiology of the Veteran's coronary artery disease is diabetes mellitus.  The examiner explained that according to medical literature and research, diabetes mellitus, Type II significantly accelerates the process of atherosclerosis.  The examiner also found that the Veteran's peripheral neuropathy was secondary to his diabetes mellitus, Type II.  

The August 2011examiner further noted that the evidence submitted by the Veteran shows that chemicals and herbicides were dumped in South Korea after the Veteran left the army.  However, the examiner honored the Veteran's evidence and considered the presence and exposure to industrial solvents, petroleum oils, lubricants (commercial grade), herbicides, and other industrial chemicals.  The examiner indicated that the Veteran did not have any treatment or diagnoses of the conditions during his military service or within a year of his service.  Rather, he developed the hernias after 3 years of leaving the service and the rest did not develop for more than 20 years.  The examiner noted medical literature and research indicating that exposure to industrial solvents has been associated with Parkinson's disease, coughing, N/V, eye irritation, headaches, and other symptoms that the Veteran did not report a history of.  Also, medical literature indicates that exposure to oil fires and petroleum products cause muscle and joint pains, generalized fatigue, skin rash, headache, memory problems, shortness of breath, and gastrointestinal problems, symptoms the Veteran did not give a history of.  Petroleum products are not associated with colonic polyps or inguinal hernias due to muscle weakness.  

The Veteran's muscle pain was not generalized, but very specifically localized within his surgical scar areas and therefore could not be determined to have a causal relationship to any petroleum exposure history. It was also noted that he did not have generalized muscle weakness when he came out of the service.  His fatigue and exhaustion now is more related to his coronary artery disease than anything else.  He never had a skin rash and there is no association of benign lipomas, cysts, or benign skin tumors with these exposures.  

The examiner acknowledged that exposure to lubricants can cause skin irritation and carcinoma but the Veteran's history is negative for both.  Crude oil contains chemicals that can irritate the skin and mucous membranes on contact.  Irritant effects can range from slight reddening to burning, swelling (edema), pain, and permanent skin damage. Commonly reported effects of acute exposure to crude oil through inhalation or ingestion include difficulty breathing, headaches, dizziness, nausea, confusion, and other central nervous system effects.  Those symptoms are more likely to be noticed than potentially more serious effects that do not have obvious signs and symptoms, like lung, liver, and kidney damage, infertility, immune system suppression, disruption of hormone levels, blood disorders, mutations, and cancer.  Benzene in the crude oil can cause a variety of specific effects described in the recent Center for Disease Control summary of benzene toxicity: ventricular fibrillation, congestive gastritis, toxic gastritis, pyloric stenosis, myalgia, kidney damage, skin irritation, and burns, swelling and edema, vascular congestion in the brain, etc.  

The Veteran also did not have a history of such symptomatology.  The examiner went on to note that herbicides and pesticides have been associated with lymphatic system carcinomas but that the Veteran does not have any history of malignant neoplasm.  Therefore, he opined that the Veteran's claimed conditions were less likely than not caused by exposure to various chemicals and hazardous materials in Korea.   

During the October 2011 Decision Review Officer hearing, the Veteran attributed his peripheral neuropathy, tumor, polyps, diabetes mellitus, hernias, and coronary artery disease to exposure to toxic dioxins "of their various forms", including hazardous materials and waste, herbicides and other industrial chemicals, and pesticides and insecticides.  He noted that hernias, diabetes, and heart disease do not run in his family and that he received SSA disability benefits in 1986 related to his hernias.  The Veteran further referenced the various Internet articles he submitted regarding contaminants on various military bases and the health effects of exposure.  

During the Travel Board hearing in April 2015, the Veteran again noted exposure to herbicides, pesticides, insecticides, fumigants, petroleum products, and other toxins that he believed caused his claimed conditions.  He stated that even if a base was contaminated before he served, he believes the toxins remained in the ground during his service and "long after".  He noted that a colonoscopy 6 or 7 years prior to the hearing found polyps on his colon.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran's peripheral neuropathy, colon polyps, diabetes mellitus, Type II, neck tumor, hernias, and coronary artery disease first manifested years after service separation and are not related to an injury or event in active service, to include exposure to toxins and contaminants.

The service treatment records are silent for complaints, findings, treatment, or a diagnosis of the conditions.  There is also no objective medical evidence of chronic symptoms of a malignant tumor, colon polyp, diabetes mellitus, or heart disease either during active service or continuously since service separation.

Post-service, the available medical evidence does not show complaints of colon polyps until 2007.  He was diagnosed with diabetes mellitus in April 2007.  The records show that the Veteran was diagnosed with diabetic peripheral neuropathy to the bilateral lower extremities in 2011, secondary to diabetes mellitus.  His neck tumor was reportedly removed in 2003.  The first evidence of a hernia was in 1980.  Despite the Veteran's contentions that his first hernia was discovered in 1978, the medical and lay evidence, including his own reports to SSA, show that his first hernia was in 1980, nearly 4 years after service discharge.  [Even a hernia identified in 1978 would be over a year post-service.]  The evidence shows that the Veteran was diagnosed with coronary artery disease in January 2010.  Such a long time between service and actual treatment for each condition weighs against the assertion of service onset or continuity of symptomatology.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).

Consideration has been given to the Veteran's contentions that his peripheral neuropathy, colon polyps, diabetes mellitus, neck tumor, hernias, and coronary artery disease are related to in-service exposure to herbicides, pesticides, insecticides, petroleum, and other contaminants.  As a lay person, he is competent to provide testimony or statements relating to symptoms he has personally experienced, but he is not competent to establish that which would require specialized knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  With no demonstrated specialized knowledge pertaining to the etiology of his claimed disabilities, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes the September 2010 statement from Dr. S.K. finding that there is a "possibility" that exposure to pesticides is a "contributing factor" of the Veteran developing diabetes.  Such a statement is rooted in speculative terms, which reduces its overall probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54   (2009) (holding doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative).  The opinion was also based on a history as provided by the Veteran without the benefit of a full review of the Veteran's claims file.  Alternatively, the August 2011 VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and exposure to contaminants, and examined the Veteran before rendering the opinion that the Veteran's diabetes mellitus is less likely than not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion merits probative weight when it includes "factually accurate, fully articulated, sound reasoning for the conclusion").

Further, the Board finds that the VA examiner based his opinion on an accurate chronology of the Veteran's peripheral neuropathy, colon polyp, diabetes mellitus, neck tumor, hernia, and coronary artery disease pathology (i.e. that shown by the medical evidence).  The examiner found that the Veteran's peripheral neuropathy and coronary artery disease were caused by his diabetes mellitus.  The examiner found that none of the disabilities were as likely as not related to service, including exposure to any contaminants therein.  The Board affords the VA medical opinion the greatest evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.

The Board also acknowledges that the articles submitted by the Veteran purportedly associate his claimed conditions to various exposures to toxins that existed at the bases where the Veteran served.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).

The articles submitted by the Veteran only provide general information, at best, of the possibility that a relationship exists between his claimed conditions and extended exposure to toxins.  They further suggest that various contaminants were present at the bases where the Veteran served either before and after the Veteran's service.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's conditions and his circumstances of service with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  The articles were also considered during the most recent VA examination.  As such, the Board finds the articles are not probative evidence of a nexus in this case.  Wallin, supra; Sacks, supra.

In sum, there is no competent or credible evidence of peripheral neuropathy, colon polyps, diabetes mellitus, a neck tumor, an abdominal hernia, an inguinal hernia, or coronary artery disease in service, no credible evidence of the conditions for over a year after service discharge, and no competent evidence linking the disabilities to service.  The preponderance of the evidence is against the claims, and service connection is denied.  The benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B. Otitis Externa and Vertigo

The Veteran claims that he developed otitis externa is related to exposure to herbicides and insecticides in service.  Alternatively, he argued that the conditions are secondary to his service-connected right ear hearing loss and tinnitus.  

The Veteran's service treatment records are silent for complaints or treatment for otitis externa.  Indeed, his August 1976 separation examination notes that his ears were "normal" at discharge.  

The Veteran submitted various Internet articles addressing pollutants including pesticides, herbicides, and petroleum on various military bases and their health effects.  He highlighted neurological effects and cancers caused by chronic exposures.  He also submitted articles indicating that barrels of chemicals were buried at Camp Carroll and Agent Orange use at Fort Gordon where he served.  

During a February 2011 VA ear disease examination, the examiner noted the Veteran's diagnoses of chronic otitis externa beginning in 1995 and vertigo in 2008.   The examiner took a history from the Veteran, reviewed the claims file, and examined the Veteran.  The examiner opined that it is less likely as not that the Veteran's service connected tinnitus and/or right hearing loss caused either otitis externa or vertigo.  The rationale was that there is no evidence of treatment for either condition in the service treatment records and the conditions did not arise until 2008 (vertigo) and 1995 (otitis externa).  The examiner further noted that hearing loss and tinnitus are not a direct cause of external otitis or vertigo.  Additionally, the Veteran has benign positional vertigo which is a peripheral vestibular disorder.

In an addendum opinion provided in April 2011, the examiner opined that it is less likely as not that the Veteran's service-connected tinnitus and/or right hearing loss permanently aggravated his otitis externa or vertigo.  The rationale was that hearing loss and tinnitus would not be expected to aggravate either condition.

During the VA examination in August 2011, the examiner opined that it is less likely than not that the Veteran's otitis externa and vertigo are related to exposure to industrial chemicals and hazardous materials during active military service.  The rationale was that the Veteran served in Korea in 1975 and otitis externa did not become a problem until 1995 and vertigo did not become a problem until 2008.  Additionally, there was no evidence of external otitis or vertigo symptoms or treatment in the Veteran's service treatment records.  

During a DRO hearing in October 2011, the Veteran stated that he was exposed to toxic chemicals during active service.  He contended that his vertigo was related to exposure to toxic dioxins.

During the Board hearing in April 2015, the Veteran stated that he believes his vertigo and otitis externa are related to exposure to toxic agents in service and not to his tinnitus or right ear hearing loss.    

After a VA examination in February 2017, the examiner opined that it is less likely than not that the Veteran's otitis externa and vertigo was incurred in or caused by the claimed in-service exposure to toxins.  The rationale was that there is no history of direct contact exposure of the Veteran's external ear canals to industrial chemicals or Agent Orange.  The Veteran served on active duty until 1976 and did not develop otitis externa until 1995 or vertigo until 2008.  The examiner indicated that the Veteran's otitis externa was more likely due to water exposure occurring in 1995.  He further stated that there is no reason to expect any exposure to cause vertigo symptoms delayed more than 30 years.  The Veteran's vertigo lasts 30 seconds and is related to movement.  The examiner opined that it is more likely that the Veteran has benign positional vertigo which is common and is not related to exposure to chemicals. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran's otitis media and vertigo first manifested a number of years after service separation and are not related to an injury or event in active service.  Nor were the disabilities caused or aggravated by the Veteran's service-connected tinnitus or right ear hearing loss.

The service treatment records are silent for complaints, findings, treatment, or a diagnosis referable to vertigo, otitis externa, dizziness, or other ear disease symptomatology.  Clinical evaluation of the Veteran was normal on the August 1976 Report of Medical Examination at separation and the Veteran did not indicate any symptoms or complaints related to either condition on his Report of Medical History.  There is also no objective medical evidence of chronic or continuous symptoms of otitis externa or vertigo either during active service or continuously since service separation.

Post-service, the available medical evidence does not show complaints of either condition until nearly 20 years after service discharge.  As noted above, such weighs against the assertion of service onset or continuity of symptomatology.  See Maxson, 230 F. 3d at 1333.

Consideration has been given to the Veteran's contentions that his otitis externa and vertigo are related to his in-service exposure to toxic substances including pesticides, insecticides, petroleum, and other chemicals.  However, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of an ear disease, his opinion may not be afforded more than minimal probative value.  See Jandreau, 492 F. 3d at 1376-77.  Further, the August 2011 and February 2017 VA examiners reviewed the Veteran's claims file and considered his in-service exposure to contaminants and found that the conditions were less likely than not related to his active service.  The examiners based their conclusions on an accurate understanding of the Veteran's medical history, medical literature, and a physical examination.  The February 2017 examiner even offered alternative causes of the Veteran's ear disabilities, finding the otitis externa most likely related to water exposure and stated that the vertigo was positional, unrelated to chemical exposure.  

Further, there is no medical or lay evidence linking the Veteran's ear conditions with his service-connected tinnitus or right ear hearing loss.  The February 2011 examiner found the Veteran's otitis externa and vertigo were less likely than not caused or aggravated by his service-connected tinnitus and right ear hearing loss.  Additionally, during the April 2015 Board hearing, the Veteran stated that he no longer thought the conditions were related to a service-connected condition.  As such, service connection on a secondary basis is not warranted.      

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire record.  As such, the VA examiners' opinions outweigh any lay statements made by the Veteran.  

The Board acknowledges the treatise articles submitted by the Veteran that purportedly associate his conditions to contaminants in places he was stationed during active service.  However, as with the issues addressed above, the articles submitted by the Veteran only provide general information of the possibility that a relationship exists between his conditions and the contaminants.  They also note that the contaminants were present before and after the Veteran's period of active service, depending on the duty station.  They are not accompanied by any corresponding clinical evidence specific to the Veteran or any information regarding contaminants at the specific bases where the Veteran served at a particular time.  As such, they are more reflective of an unsubstantiated lay medical opinion.  The articles were also considered by the most recent VA examiner.  Despite this information, the examiner found that the Veteran's otitis externa and vertigo were less likely than not related to service, to include any in-service exposure to contaminants.

In sum, there is no competent or credible evidence of otitis externa or vertigo in service, no credible evidence of an ear disease for nearly 20 years after service, and no competent evidence linking the Veteran's otitis externa and vertigo to service or a service-connected disability.  The preponderance of the evidence is against the claims and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


(ORDER AND REMAND ON NEXT PAGE)


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for colon polyps is denied.

Service connection for diabetes mellitus, Type II is denied.

Service connection for a neck tumor excision is denied.

Service connection for an abdominal hernia is denied.

Service connection for bilateral inguinal hernias is denied.

Service connection for coronary artery disease is denied.

Service connection for otitis externa is denied.

Service connection for vertigo is denied.


REMAND

With respect to the Veteran's hypertension claim, the Board finds an addendum opinion is needed.  As noted above, the Board concedes that the Veteran was exposed to pesticides, insecticides, and other pollutants during active service.  The February 2017 VA examiner based a negative nexus opinion on a lack of evidence of exposure to herbicides or "long-term exposure to organophosphate and organochlorine insecticides."  An addendum opinion should be obtained addressing the Veteran's conceded exposure to industrial chemicals and other hazardous materials (other than Agent Orange) during his active service.  



Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who provided the February 2017 addendum opinion regarding hypertension, if available.  If the examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The examiner should review the claims file, including a copy of this remand, and indicate that such a review was completed.  

The examiner is asked to provide an addendum opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is related to conceded exposure to industrial chemicals and hazardous materials during active service.  

The opinion should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  

2. Then, readjudicate the Veteran's claim.  If the benefit remains denied, issue an SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


